Name: Commission Regulation (EC) No 1013/1999 of 12 May 1999 amending Regulation (EC) No 411/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  plant product;  regions and regional policy;  EU finance
 Date Published: nan

 Avis juridique important|31999R1013Commission Regulation (EC) No 1013/1999 of 12 May 1999 amending Regulation (EC) No 411/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance Official Journal L 123 , 13/05/1999 P. 0042 - 0042COMMISSION REGULATION (EC) No 1013/1999of 12 May 1999amending Regulation (EC) No 411/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 857/1999(2), and in particular Article 48 thereof,(1) Whereas Article 8(1) second subparagraph of Commission Regulation (EC) No 411/97(3), as last amended by Regulation (EC) No 1647/98(4), sets a ceiling for the total advance payments to cover foreseeable expenditure in a given year arising from operational programmes;(2) Whereas, on grounds of consistency, this ceiling should be increased to 2,5 % from 1999 in order to correspond to the ceiling on financial assistance specified in Article 10 second subparagraph;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1"and, from 1999, 2,5 %", shall be inserted into the third sentence of Article 8(1) second subparagraph of Regulation (EC) No 411/97, after "2 %".Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 108, 27.4.1999, p. 7.(3) OJ L 62, 4.3.1997, p. 9.(4) OJ L 210, 28.7.1998, p. 59.